S/0 -t5
                                                                ORIGINAL
                      CASE NO. 12-14-00189-CR
                                 In The
                           Court of Appeals
                                For The
               Twelfth Supreme Judicial District of Texas



                           Tracy Ray Hass
                                   V.                                    i   ^

                                                       •y !£)*»" ne
                         The State of Texas                                       .8
                                                                       1 7 2015
                    Appeal in Case No. 061728

                        Bring Forth This Petition

S5^SSS
 CourtolAPE petition for Discretionary Review
                                                                      FILED \U
                                                       COURT OF criminal APPEALS
                                                                 AUS 19 2015

                                                             Abel Acosta, Clerk




                   Petition for Discretionary Review
Shipman V. State 604 S.W. 2d. 182,185 Tex.Crim.App 1980 stating
that state may not rely on its own questioning to get collateral
matters, extraneous offenses, and bad acts that would otherwise
be inadmissible...
(Prejudicial effect was the only proof the District Attorney relied
on.)

Texas Rules of Evidence Rule 404 (b) 403
Generally, evidence of an extraneous offense is not admissible
during the guilt, innocence phase of trial. See Abnor v. State 871
s.w.2d-726, 738Texcrim. app 1994...
For extraneous offense evidence to be admissible under 404, the
evidence must be relevant to a fact of consequence in the case
apart from its tendency to prove conduct in formity with
character. See Santellan v. State 939 s.w. 2d 155,167 Tex. Crim.
App. 1997 holding that rule 404b objection entails a Relevancy
analysis even when not clearly articulated...

5th Amendment to U.S. Const.
Nor shall any person be subject for the same offense to be twice
put in jeopardy...Nor shall be compelled in any criminal case to be
a witness against himself. Nor be deprived of life, liberty or
property without due process of law.

4th Search and Seizures...No warrants shall issue but upon
probable cause. Section 1 of 14th amendment, declares him a
citizen of the U.S. and promises that no state
shall make or enforce any law which shall abridge the privileges or
immunities of citizens of the United States of America.

Furthermore the Appellant will show the court did error in not
suppressing evidence seized as a result of an illegal arrest.
/k£/r*$i




           On January 15, 2012 at 2:13 pm a call was received to Grayson
           County Dispatch, (Check dispatch log) about a white truck pulling
           a trailer and a car on an abandoned property. When the officer
           went to that address the officer found nothing out of place. After
           driving around, the officer found a damaged gate at a different
           location and address. He entered the property and investigated
           the premises, walked about 400 yards up the road and searched
           finding about 30 vehicles, 2 houses and a shed...nothing more.
           That's unlawful entry. The officer took control of that property 14
           hours after any call to the area was made. The officer went back;
           found a car stuck on the side of the road. The car that was stuck
           on the side of the road did not fit the description of one of the
           vehicles of earlier reported. 14 hours later still no confirmation of
           any wrong doing on this property. The officer in court testified he
           had no knowledge of any wrong doing or proof. He just knew a
           feeling. That does not constitute probable cause.

           The officer put appellant in the cop car and searches the car that
           is stuck on the side of the road. There were no warrants.

           Appellant goes to jail charge of theft and gets out on bond.
           Several weeks' later court put burglary of a building charge on
           appellant with $2000.00 bond. There was no proof that a burglary
           of a building took place. Also no proof of any physical evidence -
           no finger prints, foot prints, no witnesses, no DNA, and no finger
           prints on the property itself (by the gate). All evidence points
           more to possession of second hand stolen property than anything

           else' Vlf)oA+b A-C^c An^^t i ^ •TWin
J£ 6t,m«** e^or3\>2difference, as well as Ms. Williams' car didn't fit any description of
any vehicles earlier reported.
Why should I be punished for the lower courts errors?




To go check and talk to Elwood - that's the person that picked me
up earlier that day and took me to his house. David Hewitt aka
Elwood. 3 driveways up from Ms. Williams' car.

3 - It took 3 men to unload the 2 motors out of the back seat -
the officer, the owner of the property and the man that was
driving the tow truck. Those 3 proceeded to load the items into
the truck bed of property owners' vehicle and put back into the
field where they had apparently come from. I have a hand that
has been shattered and a metal plate with screws in my right
knee. At the time I weighed about 150lbs. There is no possible
way Icould have lifted those motors and put them in the back
seat of that car. Please look at the police videos.

4 _ The gate that was all damaged was green in color with white
paint scrapes on its damaged areas. The car that was stuck close
to this gate in a ditch had no dents or damage to it of any kind and
the car was a solid maroon paint.
                                   5
5 - How can I be found guilty of a crime namely burglary of a
building when no such crime happened? It was a charge put on
the appellant because of his prior convictions.

There was no call in to dispatch on January 16th 2012 at 2:13 am
to an address in Pilot Grove TX of 2 automobiles - one pulling a
trailer. The dispatch log sheet needs to be checked not the police
report. Someone changed the time pm to an am time. This will
show that the officers' word is in question. The officers'
assumptions that car parts are stolen at night. According to Ms.
Williams it was around 4:30 pm on January 15th when she was in
the area and around the property getting the parts.

1.- Also the district attorney threatened Ms. Williams. The district
attorney stated to Ms. Williams he needed to speak with her. Ms.
Williams asked the district attorney if she was required to speak
with him and he told her no. When she told him she had nothing
to say to him then he apparently got upset and in front of myself
and my attorney and made the comment "you'll wish you would
have.". My attorney asked Ms. Williams if she heard the district
attorney threaten her, yet chose to not bring that up in the court
proceedings.

• - My attorney failed to bring up the burglary of a building.
• - My attorney did not attempt to lower the charge to possession
of stolen property.
• - My attorney failed to address the officers' unlawful entry of
the property.
 That is ineffective assistance of counsel - David Zedler.

The district attorney could only present assumptions, accusations,
theories but no facts.
I have medical conditions as well as mental including bipolar,
ADHD, anxiety, and manic depression. Between my physical and
mental limitations
I do receive a disability check. It is hard for me to stay still or
focused and when my anxiety and mania are active it is impossible
for me to "be still".

The officer should not be allowed to say anything just to justify his
own actions. He is an officer- it doesn't mean he is always right
just because he has a badge.

Ms. Williams' family owns wrecking yards. Her grandfathers
business was located in McKinney, TX and was called Kanaday and
Son Auto Salvage. She also worked at Millennium Auto located
also in McKinney TX. She managed her place of employment and
had her certifications for brakes, and tune ups. She also had her
inspection license for the vehicle emissions testing. Her shop did
some paint and body. Car parts of any kind in Ms. Williams' car
would not seem strange or out of place to me giving these facts.

I went to court 2 years after Ms. Williams. Her case had already
been disposed of.

I went to jail on January 16, 2012 and did not go to court until
March 17, 2014.




The appellant prays that after review of this motion the
Honorable Judges will overturn the conviction of the said charges
or give the lower court orders to render a new trial with
instructions specifying that the court isn't allowed to mention the
appellants priors and to suppress evidence.



                                              Appellant

                                          Tracy Ray Hass




Address
Tracy Ray Hass 01918959
Segovia Unit                                   hcM ~TlSwb ^.0+
1201 El Cibolo Rd                                U
EdinburgTX 78542
-rr




                                                                                                 07/28/2015




      To Whom It concerns:




      My name is Coleen Williams. On March 17 of 2014 I was approached by the Grayson County district
      attorney. I was a witness for Mr. Tracy Ray Hass' trial. While talking with Mr. Hass and his attorney the
      district attorney asked if he could speak with me. I proceeded to ask him if I was required to and he told
      me no. I then told him I had nothing to say to him . Apparently it upset him because he made a
      threatening remark stating that I will wish I would have as he walked off. This was directly in front of Mr.
      Hass and his attorney. His attorney asked if I heard the implied threat and I told him yes. I didn't
      understand why it wasn't ever brought up in Mr. Hass' trial to the judge as that is sever misconduct on
      the district attorneys behalf. I do not appreciate being threatened in any manner or it being used as
      some kind of bully tactic .




                                                                                  Thank You,




                                                                               Coleen A. Williams




                                                                                                                lo«t
                                         ACKNOWLEDGMENT


STATE OF OKLAHOMA                    )

county of fynJUq                     )

         Beforeme, the undersigned, a Notary Public in and for said County and State,
oil this V/K                day of fJMH^                      •20 & .personally appeared
to me known to be the identical person        who executed the following described
instrument          ,and acknowledged to me that Slf)?      executed the same as \\fr
free and voluntary act and deed for the uses and purposes therein set forth.

WITNESS my hand and Seal the day and year last above written.
          LARALIOLBERT
*f*3tary Public, State of Oklahoma
     Commission #10005868
My Commission Expires July 21,2018

   w\"sm
MyCommission Expires                               NOTARY PUBLIC
                                                                              CD
 1                              REPORTER'S    RECORD


2                           TRIAL   COURT    CAUSE    NO.    061729


 3                              VOLUME   1   OF   1   VOLUMES


 4


 5


 6   THE   STATE   OF   TEXAS                           IN   THE   DISTRICT   COURT


 7   VS.                                                15TH    JUDICIAL    DISTRICT


 8   COLEEN   WILLIAMS                                  GRAYSON COUNTY,       TEXAS


 9


10


11


12


13                                   PLEA    OF   GUILTY


14


15


16


17


18


19


20                 On the 30th day of May, 2012 the following

21   proceedings came on to be heard in'the above entitled and

22   numbered cause before the Honorable Jim Fallon,                   Judge

23   Presiding,     held in Sherman,        Grayson County,        Texas.

24                 Proceedings reported by Case Catalyst machine

25   shorthand.




                            CERTIFIED    SHORTHAND       REPORTER
                                    £XHSBir                                  Q)
 1    May 30,     2012

 2                 (Open court,          defendant present.)

 3                 THE    COURT:        This    is    cause   number    61729     The    State    of


 4    Texas    versus    Coleen Williams.


 5                 Are you Mrs.          Williams?

 6                 MRS.    WILLIAMS:           Yes.


 7                 THE COURT:           Mrs.    Williams is here in person with

      attorney.     Is the State ready?


6l>                MR.    SMITH:        The State is ready,            Y                               ^xfoteT                                        10




1   record?


2          A.      Coleen    Williams.


3          Q.      Mrs.    Williams,    prior to the Grand Jury proceedings

4   on your co-defendant,            Tracy Hass,   you had not been arrested on

    this   case?


           A.      Correct.


           Q.      And you may or may not know but you weren't even a

    suspect in this case;            is that correct?

           A.      Correct.


           Q.      You showed up downstairs and you were a little bit

    insistent I guess would be the word that you have the right tc

    testify at the Grand Jury regarding Mr. Hiss's case? flfWv/ ££> aoiz
           A.      Yes,    I chose to testify.

           Q.      And people marched out and told you that you weren't

    subpoenaed and you didn't have to testify but you were

    insistent because you told them you knew information about

    this   offense;       correct?

           A.      Correct.


           Q.      When you got in there and you got done testifying

    the Grand Jury decided to indict you;               fair enough?

           A.      Correct.


           Q.      So they indicted you?

                   THE COURT:        We all make mistakes.


           Q.      They indicted you on this case based on the

    information for which you testified to in the Grand Jury; fair




                             CERTIFIED    SHORTHAND   REPORTER
                                cx-mj&r                                                                       11




 i   enough?

 2          A.          Fair enough.

 3                      (State's Ex.            No.   2   marked. )


 4                      MR.    SMITH:       I    will     move    to    offer     State's   two       which


     is   the     o   ffense report.            Basically my understanding                  that       you


     want    to       accept responsibility for th is by entering                           a    no



     contest          plea today because you want                     to   take   the   benefit        of    the


 8   plea agreement that the State is off ering you?

 9          A.          Yes.


10          Q.          That is basically that we have agreed to                            cap       your


11   deal with probation an d the judge could decide whether you get

12   deferred          or   not?                            .




13          A.          Yes.


14          Q.          Fair enough?

15          A.          Yes.


16          Q-          Do you want         to    take     advant age         of that deal and also

17   you would agree based on the testimony that you present ed and

18   based      on     what    Mr.   Hass   might say and               what    the    offense    r eport


19   shows      is     there    is   a   li kelihood that              a jury could come back anc

20   find you guilty anyway                       So you want to basically ~_               ust       dispose

21   of   it wi th          a plea of no contest;                is    that    fair?


22          A.          Yes.


23          Q.          Do you have any questions about anything                            we    are



24   doing?

25          A.          No.




                                     CERTIFIED        SHORTHAND         REPORTER
   JjIu^M




    /-Cxi
 ^fc__^^4r__^j                                          ~$AfWp   f£


  J/ ^/ ViL pl&'       /     /             It".!,   I.   /'V"
^~^tm&>^
                             _,„


    /ftsiA- Qja d-AtflVT ^


                                                                      K^t-L.